Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment filed November 10, 2021 amends claims 1-15, 17 and 21-24. Claims 1-15, 17 and 21-24 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Rejections - 35 USC § 103
2.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
3.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.       Claims 1-15, 17 and 21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over PARK (US 2019/0313997 A1) (hereinafter PARK) in view of Yoshikawa (US 2014/0304638 A1) (hereinafter Yoshikawa).

               Regarding claim 1, PARK discloses an electronic control device (Fig. 3) configured to be communicatively coupled to an x-ray device (para 079, X-ray imaging apparatus 1 include a host device controls operation of X-ray imaging apparatus 1, para 32, receives identification information of an X-ray detector from mobile device, para 074, using the X-ray imaging apparatus 1 (i.e. medical device), and medical staff including, but not limited to, a doctor, a radiologist, and nurse), the control device comprising: 
a processor configured to receive permission information associated with the user identification information and to enable a select one of a plurality of use modes of the x-ray device based on the permission information (para 074, control panel 80 that provides information to a user and receives a control command from the user who takes an X-ray image of an object using the X-ray imaging apparatus 1, and may be medical staff including, but not limited to, a doctor, a radiologist, and a nurse, para 199, perform pairing between the X-ray detector 200 and a host device (a workstation or a control panel) and  prevent unintended pairing, para 255, X-ray imaging apparatus perform AEC to prevent from being excessively exposed to radiation) para 0225, workstation 500 a includes a communicator 510 that communicates with X-ray detector 400 to send and receive signals).
PARK specifically fails to disclose a data receiver configured to receive user identification information of a user;
wherein each of said plurality of use modes provides access to a different operational feature of the x-ray device
In analogous art, Yoshikawa discloses a data receiver configured to receive user identification information of a user (para 07, operator identification means identifies an operator to perform medical care, para 017, switch between permission and restriction on use of medical care device identified by device identification means based on use permission information on operator identified by operator identification means);
wherein each of said plurality of use modes provides access to a different operational feature of the x-ray device (para 121, Based on device ID for identified operator, control unit 110 provides switch between permission and restriction on use of medical care device 100 identified in step s5, para 017, switch between permission and restriction on use of medical care device identified by device identification means based on use permission information on operator identified by operator identification means).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controller configured to control the communicator to send the received identification information of the X-ray detector to a host device disclosed by PARK to use operation screen reflects a setting made by the operator to perform the medical care and a setting made by the patient to receive medical care  as taught by Yoshikawa to use medical care device restriction means provides a switch between permission and restriction on use of device based on use permission information which permits device to be used [Yoshikawa, para 0017].
Regarding claim 2, PARK discloses the electronic control device of claim 1, wherein the data receiver is a radio frequency identification (RFID) reader configured to obtain the user identification information from an RFID device placed within a predetermined proximity of the RFID reader (para 011, communicator include Near Field Communication (NFC) module and a Radio Frequency Identification (RFID) reader, and receive the identification information of X-ray detector from X-ray detector in response to controller tagging X-ray detector).
Regarding claim 3, PARK discloses the electronic control device of claim 1, further comprising a memory configured to store the permission information in association with the user identification information (para 0108, controller 120 include a memory that stores a program for performing an operation, para 0111, identification information of X-ray detector 200 or identification information of workstation 300 stored).
Regarding claim 5, PARK discloses the electronic control device of claim 21, wherein the first use mode is an imaging mode for enabling use of an x-ray exposure feature of the x-ray device and the second use mode is a calibration mode for enabling access to a servicing feature of the x-ray device for calibrating the device (para 273, X-ray detector 200 that is tagged with mobile device 100 sends identification information and  further send detector information such resolution, read-out rate, and calibration information, para 199, perform pairing between X-ray detector 200 and a host device (a workstation or a control panel) and  prevent unintended pairing, para 255, X-ray imaging apparatus perform AEC to prevent from being excessively exposed to radiation)).
PARK specifically fails to disclose processor is further configured to selectively enable said imaging mode and prevent access to said calibration mode based on the permission information.
In analogous art, Yoshikawa discloses processor is further configured to selectively enable said imaging mode and prevent access to said calibration mode based on the permission information (para 121, Based on device ID for identified operator, control unit 110 provides a switch between permission and restriction on use of medical care device 100 identified in step s5, para 017, switch between permission and restriction on use of medical care device identified by device identification means based on use permission information on operator identified by operator identification means, para 0101, setting made is switched to the setting based on prioritized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controller configured to control the communicator to send the received identification information of the X-ray detector to a host device disclosed by PARK to use operation screen reflects a setting made by the operator to perform the medical care and a setting made by the patient to receive medical care  as taught by Yoshikawa to use medical care device restriction means based on device ID for identified operator, control unit provides switch between permission and restriction on use of medical care device [Yoshikawa, para 0121].
Regarding claim 6, PARK fails to disclose the electronic control device of claim 5, wherein the plurality of use modes further includes a patient information mode for enabling access to patient information associated with the x-ray device, and wherein said processor is further configured to selectively enable said imaging mode and said patient information mode based on said permission information.
In analogous art, Yoshikawa discloses the electronic control device of claim 5, wherein the plurality of use modes further includes a patient information mode for enabling access to patient information associated with the x-ray device, and wherein said processor is further configured to selectively enable said imaging mode and said patient information mode based on said permission information (para 121, Based on device ID for identified operator, control unit 110 provides a switch between permission and restriction on use of medical care device 100 identified in step s5, para 017, switch between permission and restriction on use of medical device identified by device identification means based on use permission information on operator identified, para 0101, setting made switched to setting based on prioritized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controller configured to control the communicator to send the received identification information of the X-ray detector to a host device disclosed by PARK to use patient medical care history information includes a unique medical care ID set for each medical care reflects a setting made by the operator to perform medical care and setting made by patient to receive medical care  as taught by Yoshikawa to use medical care device restriction means based on device ID for identified operator, control unit provides switch between permission and restriction on use of medical care device [Yoshikawa, para 0121].
Regarding claim 7, PARK fails to disclose the electronic control device of claim 21, wherein the second use mode is a transportation mode for enabling access to a transportation component of the x-ray device, and wherein said processor is further configured to selectively enable the transportation mode and prevent access to all other use modes of the x-ray device based on said permission information.
In analogous art, Yoshikawa discloses the electronic control device of claim 21, wherein the second use mode is a transportation mode for enabling access to a transportation component of the x-ray device, and wherein said processor is further configured to selectively enable the transportation mode and prevent access to all other use modes of the x-ray device based on said permission information (para 121, Based on device ID for identified operator, control unit 110 provides a switch between permission and restriction on use of medical care device 100 identified in step s5, para 017, switch between permission and restriction on use of medical care device identified by device identification means based on use permission information on operator, para 043, FIG. 13 is a flowchart showing an operation unit switching process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controller configured to control the communicator to send the received identification information of the X-ray detector to a host device disclosed by PARK to use unique medical care ID set for each medical care reflects a setting made by the operator to perform medical care and setting made by patient to receive medical care  as taught by Yoshikawa to use medical care device restriction means based on device ID for identified operator to switch between permission and restriction on use of medical care device [Yoshikawa, para 0121].
Regarding claim 8, PARK discloses the electronic control device of claim 23, wherein the transportation mode enables a locking mechanism of the x-ray device configured to prevent operation of the x-ray device (para 199, perform pairing between the X-ray detector 200 and a host device (a workstation or a control panel) and  prevent unintended pairing, para 255, X-ray imaging apparatus perform AEC to prevent from being excessively exposed to radiation).
Regarding claim 9, PARK fails to disclose the electronic control device of claim 1, further comprising a user interface configured to control functions of the x-ray device for generating an x-ray image, wherein the processor is configured to selectively enable access to the user interface based on the use mode identified by the permission information.
In analogous art, Yoshikawa discloses the electronic control device of claim 1, further comprising a user interface configured to control functions of the x-ray device for generating an x-ray image, wherein the processor is configured to selectively enable access to the user interface based on the use mode identified by the permission information (para 121, Based on device ID for identified operator, control unit 110 provides a switch between permission and restriction on use of medical care device 100 identified in step s5, para 017, switch between permission and restriction on use of medical device identified by identification means based on use permission information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controller configured to control the communicator to send the received identification information of the X-ray detector to a host device disclosed by PARK to provides a switch between permission and restriction on use of medical care device for each medical care reflects a setting made by the operator to perform medical care and setting made by patient to receive medical care  as taught by Yoshikawa to use medical care device restriction means based on device ID for identified operator to switch between permission and restriction on use of medical care device [Yoshikawa, para 0121].
Regarding claim 10, PARK discloses an electronic control device (Fig. 3) configured to be communicatively coupled to an x-ray device (para 079, X-ray imaging apparatus 1 include a host device that controls overall operation of X-ray imaging apparatus 1, para 32, receives identification information of an X-ray detector from a mobile device, para 074, using the X-ray imaging apparatus 1 (i.e. medical device), and medical staff including, but not limited to, a doctor, a radiologist, and nurse), the electronic control device comprising: 
a memory module configured to store permission information associated with said user identification information (para 0108, controller 120 include a memory that stores a program for performing an operation, para 0111, identification information of X-ray detector 200 or identification information of workstation 300 stored), 
a processor configured to enable the identified use mode of the x-ray device based on the permission information (para 074, control panel 80 that provides information to a user and receives a control command from the user who takes an X-ray image of an object using the X-ray imaging apparatus 1, and may be medical staff including, but not limited to, a doctor, a radiologist, and a nurse).
PARK specifically fails to disclose a data receiver configured to wirelessly receive user identification information of a user;
the permission information identifying a select one of a plurality of use modes of the x-ray device as being permitted to the user, 
wherein each of said plurality of use modes provides access to a different operational feature of the x-ray device.
In analogous art, Yoshikawa discloses a data receiver configured to wirelessly receive user identification information of a user (para 07, operator identification means identifies an operator to perform medical care, para 017, switch between permission and restriction on use of medical care device identified by device identification means based on use permission information on operator identified by identification means); 
the permission information identifying a select one of a plurality of use modes of the x-ray device as being permitted to the user (para 017, switch between permission and restriction on use of medical care device based on use permission information on operator identified by operator identification means), 
wherein each of said plurality of use modes provides access to a different operational feature of the x-ray device (para 121, Based on device ID for identified operator, control unit 110 provides a switch between permission and restriction on use of medical care device 100 identified in step s5, para 017, switch between permission and restriction on use of medical care device identified by device identification means based on use permission information on operator identified by operator identification means).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controller configured to control the communicator to send the received identification information of the X-ray detector to a host device disclosed by PARK to use operation screen reflects a setting made by the operator to perform the medical care and a setting made by the patient to receive medical care  as taught by Yoshikawa to use medical care device restriction means provides a switch between permission and restriction on use of device based on use permission information which permits device to be used [Yoshikawa, para 0017].
Regarding claim 11, PARK discloses the electronic control device of claim 10, wherein the data receiver is configured to receive a radio frequency identification (RFID) associated with the user (para 011, communicator include Near Field Communication (NFC) module and (RFID) reader, and receive identification information of X-ray detector from X-ray detector in response to controller tagging X-ray detector).
Regarding claim 12, PARK discloses the electronic control device of claim 10, wherein the use mode includes an imaging mode for enabling use of an x-ray imaging component of the x-ray device and the second use mode is a calibration mode for enabling access to a servicing feature of the x-ray device for calibrating the x-ray imaging component (para 273, X-ray detector 200 tagged with mobile device 100 sends identification information and  send detector information such resolution, read-out rate, calibration information, para 199, perform pairing between X-ray detector 200 and host device (a workstation or control panel) and  prevent unintended pairing, para 255, X-ray imaging apparatus perform AEC to prevent from being excessively to radiation).).
PARK specifically fails to disclose processor is further configured to selectively enable either the imaging mode or the calibration mode based on the permission information.
In analogous art, Yoshikawa discloses processor is further configured to selectively enable either the imaging mode or the calibration mode based on the permission information (para 121, Based on device ID for identified operator, control unit 110 provides a switch between permission and restriction on use of medical care device 100 identified in step s5, para 017, switch between permission and restriction on use of medical care device based on use permission information on operator identified by operator identification means, para 0101, setting made is switched to the setting based on prioritized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controller configured to control the communicator to send the received identification information of the X-ray detector to a host device disclosed by PARK to use operation screen reflects a setting made by the operator to perform the medical care and a setting made by the patient to receive medical care  as taught by Yoshikawa to use medical care device restriction means based on device ID for identified operator, control unit provides switch between permission and restriction on use of medical care device [Yoshikawa, para 0121].
Regarding claim 13, PARK discloses the electronic control device of claim 12, wherein the plurality of use modes further includes a patient information mode for enabling access to patient information associated with the x-ray device (para 273, X-ray detector 200 that is tagged with mobile device 100 sends identification information and  further send detector information such resolution, read-out rate, calibration information).
PARK specifically fails to disclose processor is further configured to selectively enable the calibration mode and prevent access to the patient information mode based on the permission information.
In analogous art, Yoshikawa discloses processor is further configured to selectively enable the calibration mode and prevent access to the patient information mode based on the permission information (para 121, Based on device ID for identified operator, control unit 110 provides a switch between permission and restriction on use of medical care device 100 identified in step s5, (para 017, switch between permission and restriction on use of medical care device based on use permission information on operator identified by operator identification means), para 0101, setting made switched to the setting based on prioritized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controller configured to control the communicator to send the received identification information of the X-ray detector to a host device disclosed by PARK to use operation screen reflects a setting made by the operator to perform the medical care and a setting made by the patient to receive medical care  as taught by Yoshikawa to use medical care device restriction means based on device ID for identified operator, control unit provides switch between permission and restriction on use of medical care device [Yoshikawa, para 0121].
Regarding claim 14, PARK fails to disclose the electronic control device of claim 10, further comprising a user interface configured to control functions of the x-ray device, wherein the processor is configured to selectively enable access to the user interface based on the use mode identified by the permission information.
In analogous art, Yoshikawa discloses the electronic control device of claim 10, further comprising a user interface configured to control functions of the x-ray device, wherein the processor is configured to selectively enable access to the user interface based on the use mode identified by the permission information (para 121, Based on device ID for identified operator, control unit 110 provides a switch between permission and restriction on use of medical care device 100 identified in step s5, para 017, switch between permission and restriction on use of medical care device identified by device identification means based on use permission information on operator identified by identification means, para 0101, setting made switched to setting based on prioritized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controller configured to control the communicator to send the received identification information of the X-ray detector to a host device disclosed by PARK to use patient medical care history information includes a unique medical care ID set for each medical care reflects a setting made by the operator to perform medical care and setting made by patient to receive medical care  as taught by Yoshikawa to use medical care device restriction means based on device ID for identified operator, control unit provides switch between permission and restriction on use of medical care device [Yoshikawa, para 0121].
Regarding claim 15, PARK fails to disclose the electronic control device of claim 22, wherein the second use mode is a transportation mode for enabling access to a transportation component configured to control transportation of the x-ray device, and wherein said processor further  is configured to selectively enable the transportation mode and prevent access to all other use modes of the x-ray device  based on said permission information.
In analogous art, Yoshikawa discloses the electronic control device of claim 22, wherein the second use mode is a transportation mode for enabling access to a transportation component configured to control transportation of the x-ray device, and wherein said processor further  is configured to selectively enable the transportation mode and prevent access to all other use modes of the x-ray device  based on said permission information (para 121, Based on device ID for identified operator, control unit 110 provides a switch between permission and restriction on use of medical care device 100 identified in step s5, para 017, switch between permission and restriction on use of medical care device based on use permission information on operator identified, para 0101, setting made is switched to setting based on prioritized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controller configured to control the communicator to send the received identification information of the X-ray detector to a host device disclosed by PARK to use unique medical care ID set for each medical care reflects a setting made by the operator to perform medical care and setting made by patient to receive medical care  as taught by Yoshikawa to use medical care device restriction means based on device ID for identified operator to switch between permission and restriction on use of medical care device [Yoshikawa, para 0121].
Regarding claim 21, PARK discloses the electronic control device of claim 1, wherein the plurality of use modes includes a first use mode for enabling use of a medical feature of the x-ray device on a patient, and a second use mode for enabling access to a non-medical feature of the x-ray device (para 199, perform pairing between the X-ray detector 200 and a host device (a workstation or a control panel) and  prevent unintended pairing, para 255, X-ray imaging apparatus perform AEC to prevent from being excessively exposed to radiation)..
Regarding claim 22, PARK discloses the electronic control device of claim 10, wherein the plurality of use modes includes a first use mode for enabling use of a medical feature of the x-ray device on a patient, and a second use mode for enabling access to a non-medical feature of the x-ray device (para 0108, controller 120 include a memory that stores a program for performing an operation, para 0111, identification information of X-ray detector 200 or identification information of workstation 300 stored, para 199, perform pairing between the X-ray detector 200 and a host device (a workstation or a control panel) and  prevent controlling)
Regarding claim 23, PARK discloses an electronic control device (Fig. 3) configured to be communicatively coupled to an x- ray device (para 079, X-ray imaging apparatus 1 include host device controls operation of X-ray imaging apparatus 1, para 32, receives identification information of an X-ray detector from mobile device, para 074, using X-ray imaging apparatus 1 (i.e. medical device), and medical staff including, but not limited to, doctor, radiologist, and nurse), the control device comprising: 
a processor configured to receive permission information associated with the user identification information and to enable a selected one of a plurality of use modes of the x-ray device based on the permission information (para 074, control panel 80 that provides information to a user and receives a control command from the user who takes an X-ray image of an object using the X-ray imaging apparatus 1, and may be medical staff including, but not limited to, a doctor, a radiologist, and a nurse).
PARK specifically fails to disclose a data receiver configured to receive user identification information of a user; 
each of said plurality of use modes provides access to a different operational feature of the x-ray device, and 
wherein the plurality of use modes includes a transportation mode for enabling use of a transportation component of the x-ray device and preventing access to all other operational features of the x-ray device.
In analogous art, Yoshikawa discloses a data receiver configured to receive user identification information of a user (para 07, operator identification means identifies an operator to perform medical care, para 017, switch between permission and restriction on use of medical care device identified by device identification means based on use permission information on operator identified by identification means); 
each of said plurality of use modes provides access to a different operational feature of the x-ray device (para 017, switch between permission and restriction on use of medical care device based on use permission information on operator identified by operator identification means), and 
wherein the plurality of use modes includes a transportation mode for enabling use of a transportation component of the x-ray device and preventing access to all other operational features of the x-ray device (para 121, Based on device ID for identified operator, control unit 110 provides a switch between permission and restriction on use of medical care device 100 identified in step s5, para 017, switch between permission and restriction on use of medical device identified by device identification means based on use permission information on operator identified by operator identification means).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controller configured to control the communicator to send the received identification information of the X-ray detector to a host device disclosed by PARK to use operation screen reflects a setting made by the operator to perform the medical care and a setting made by the patient to receive medical care  as taught by Yoshikawa to use medical care device restriction means provides a switch between permission and restriction on use of device based on use permission information which permits device to be used [Yoshikawa, para 0017].
Regarding claim 23, PARK discloses the electronic control device of claim 23, wherein the plurality of use modes further includes a first use mode for enabling use of a medical feature of the x-ray device on a patient, and a second use mode for enabling access to a non-medical feature of the x-ray device and preventing access to any medical features of the x-ray device (para 199, perform pairing between the X-ray detector 200 and a host device (a workstation or a control panel) and  prevent controlling, para 255, X-ray imaging apparatus perform AEC to prevent from being excessively exposed to radiation)).
Allowable Subject Matter
5.	Claims 4, 17, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.        Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive. 
          On page 8, lines 21-22, and page 9, lines 1-5, and page 10, lines 1-5,  and page 11, lines 6-7, and page 12, lines 1-3, and lines 14-15,  and page 13, lines 15-16, the applicant argues that the reference(s) do not teach or even suggest a claim limitations as claimed.
          The examiner respectfully disagrees and points out that the PARK teaches as in Fig. 3 and 15, X-ray imaging apparatus 1 include a host device that controls overall operation of X-ray imaging apparatus 1, and receives identification information of an X-ray detector from a mobile device [032] and identification information of X-ray detector 200 or identification information [0111] and control panel 80 that provides information to a user and receives a control command from the user who takes an X-ray image of an object using the X-ray imaging apparatus 1 (i.e., medical device), and may be medical staff including, but not limited to, a doctor, a radiologist, and a nurse [074] and workstation 500 according to an example embodiment includes a communicator 510 that communicates with the X-ray detector 400 to send and receive signals [0225] and 
Yoshikawa teaches operator identification means identifies an operator to perform medical care [07] and  switch between permission and restriction on use of medical care device identified by device identification means based on use permission information on operator identified by identification means [017] and, Based on device ID for identified operator, control unit 110 provides a switch between permission and restriction on use of medical care device 100 identified in step s5 [0121]. 
Thus, PARK (US 2019/0313997 A1) and Yoshikawa (US 2014/0304638 A1) disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689